DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 19 recite the term “connectors” in line 1. The term “connector” is previously recited in both claims 1 and 13. It is unclear whether the “connectors” of claims 7 and 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9-11, 13, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2016/0278203A1).

Regarding claim 1, Nakayama discloses an apparatus (“electronic equipment 100”; [0065]; Fig. 1; element 100) comprising:




    PNG
    media_image1.png
    402
    477
    media_image1.png
    Greyscale
 wherein the distal axis (annotated Fig. 5A; element A2) is angled at a conforming angle at least 45 degrees from the proximal axis (annotated Fig. 5A; element A1);

a connector (Fig. 2; element 42, 44) that secures ([0079]) the angled battery (32) to a receiver (Fig. 2; element 13) on a wearable monitoring device (“equipment body 1”; [0066]; [0065]; Fig. 1; element 1); and

power contacts ([0077]; Fig. 2; element 44) that contact to power receptors (“board connectors 19”; [0077]; Fig. 3; element 19) on the wearable monitoring device (1).

claim 2, Nakayama discloses wherein the angled battery (2) conforms (Fig. 1; elements 1 and 4) to an outer surface (Fig. 1; element 14) of the wearable monitoring device (1).

	
Regarding claim 6, Nakayama discloses wherein the connector (44) is a prong (Fig. 2; element 44)

Regarding claim 7, Nakayama discloses wherein the power contacts (44) are integrated in connectors (Fig. 5A; element 42, 44).

Regarding claim 9, Nakayama discloses wherein the angled battery (2) is packed in a case (“protective frame 33”; [0082]; Fig. 5B; element 33).

Regarding claim 10, Nakayama discloses wherein the angled battery is sealed with a coating (“a resin layer 31”; [0080]; Fig. 5A; element 31).

Regarding claim 11, Nakayama discloses wherein the angled battery (2) charges and/or powers (“supply electric power”; [0111]) the wearable monitoring device (1).

Regarding claim 13, Nakayama discloses a system (“electronic equipment 100”; [0065]; Fig. 1; element 100) comprising:



    PNG
    media_image1.png
    402
    477
    media_image1.png
    Greyscale

an angled battery (Fig. 2; element 2) comprising a proximal end (Fig. 2; element 4) with a proximal axis (annotated Fig. 5A; element A1) and a distal end (Fig. 2; element 5) with a distal axis (annotated Fig. 5A; element A2),

 	wherein the distal axis (annotated Fig. 5A; element A2) is angled at a conforming angle at least 45 degrees from the proximal axis (annotated Fig. 5A; element A1);

a connector (Fig. 2; element 42, 44) that secures ([0079]) the angled battery (32) to a receiver (Fig. 2; element 13) on a wearable monitoring device (“equipment body 1”; [0066]; [0065]; Fig. 1; element 1); and

power contacts ([0077]; Fig. 2; element 44) that contact to power receptors (“board connectors 19”; [0077]; Fig. 3; element 19) on the wearable monitoring device (1).

Regarding claim 14, Nakayama discloses Nakayama discloses wherein the angled battery (2) conforms (Fig. 1; elements 1 and 4) to an outer surface (Fig. 1; element 14) of the wearable monitoring device (1).

Regarding claim 18, Nakayama discloses wherein the connector (44) is a prong (Fig. 2; element 44) and the receiver (13) is a hole (Fig. 2; element 13).

Regarding claim 19, Nakayama discloses wherein the power contacts (44) are integrated in connectors (Fig. 5A; element 42).

Regarding claim 20, Nakayama discloses a method comprising:

providing an angled battery ([0079]; [0082]; Fig. 2; element 2) comprising a proximal end (Fig. 2; element 4) with a proximal axis (annotated Fig. 5A; element A1) and a distal end (Fig. 2; element 5) with a distal axis (annotated Fig. 5A; element A2),


    PNG
    media_image1.png
    402
    477
    media_image1.png
    Greyscale
 wherein the distal axis (annotated Fig. 5A; element A2) is angled at a conforming angle at least 45 degrees from the proximal axis (annotated Fig. 5A; element A1);
providing a connector ([0079]; Fig. 2; element 42, 44) that secures ([0109-0110]) the angled battery (32) to a receiver (Fig. 2; element 13) on a wearable monitoring device (“equipment body 1”; [0066]; [0065]; Fig. 1; element 1); and

providing power contacts ([0077]; Fig. 2; element 44) that contact to power receptors (“board connectors 19”; [0077]; Fig. 3; element 19) on the wearable monitoring device (1).

wherein the angled battery (2) charges and/or powers (“supply electric power”; [0111]) the wearable monitoring device (1) with the power contacts (44) through ([0110-0111]) the power receptors (19).

Claims 1, 2, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. (US 20170005504 A1) hereinafter Rho.

Regarding claim 1, Rho discloses an apparatus (“a wearable device”; [0041]; Fig. 1) comprising:
an angled battery (“a flexible battery 3000”; [0041]; Fig. 1; element 3000) comprising a proximal end (annotated Fig. 11; element P) with a proximal axis (annotated Fig. 11; element A2) and a distal end (annotated Fig. 11; element D) with a distal axis (annotated Fig. 11; element A1), 
wherein the distal axis (A1) is angled at a conforming angle at least 45 degrees from the proximal axis (A2);


    PNG
    media_image2.png
    439
    373
    media_image2.png
    Greyscale


a connector (“recess 2510”; [0118]; Fig. 11; element 2510) that secures ([0118]) the angled battery (3000) to a receiver (Fig. 11; bottom of element 1000) on a wearable monitoring device (“functional unit 1000”; [0118]; Fig. 11; element 1000); and

power contacts (“a second terminal 2520”; [0118]; Fig. 11; element 2520) that contact to power receptors (“a first terminal”; [0118]) on the wearable monitoring device (1000).

Regarding claim 2, Rho discloses wherein the angled battery (3000) conforms (Fig. 11) to an outer surface (Fig. 11) of the wearable monitoring device (1000).

Regarding claim 6, Rho discloses wherein the connector (2510) is a hole (Fig. 11).

Regarding claim 7, Rho discloses wherein the power contacts (2520) are integrated (Fig. 11) in connectors (2510).

Regarding claim 8, Rho discloses wherein the angled battery is a rechargeable ([0123]) lipo polymer battery (“lithium polymer battery”; [0077]).

Regarding claim 9, Rho discloses wherein the angled battery (3000) is packed in a case (“a packaging member”; [0058]; Fig. 6A).

claim 10, Rho discloses wherein the angled battery (3000) is sealed with a coating (“heat-sealable layer 210 is laminated on the protective layer 200”; [0061]; Fig. 6A; element 200, 210).

Regarding claim 11, Rho discloses wherein the angled battery (3000) charges and/or powers the wearable monitoring device (“power from the flexible battery 3000 is supplied to the functional unit 1000”; [0118])

Regarding claim 13, Rho discloses a system comprising:

a wearable monitoring device (“functional unit 1000”; [0118]; Fig. 11; element 1000) comprising a receiver (Fig. 11; bottom portion of 1000) and power receptors (“a first terminal”; [0118]);

an angled battery (“a flexible battery 3000”; [0041]; Fig. 1; element 3000) comprising a proximal end (annotated Fig. 11; element P) with a proximal axis (annotated Fig. 11; element A2) and a distal end (annotated Fig. 11; element D) with a distal axis (annotated Fig. 11; element A1), 
wherein the distal axis (A1) is angled at a conforming angle at least 45 degrees from the proximal axis (A2);


    PNG
    media_image2.png
    439
    373
    media_image2.png
    Greyscale


a connector (“recess 2510”; [0118]; Fig. 11; element 2510) that secures ([0118]) the angled battery (3000) to the receiver (bottom portion of 1000) on the wearable monitoring device (“functional unit 1000”; [0118]; Fig. 11; element 1000); and

power contacts (“a second terminal 2520”; [0118]; Fig. 11; element 2520) that contact to power receptors (“a first terminal”; [0118]) on the wearable monitoring device (1000).


Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritsch et al. (US 2016/0056498 A1) hereinafter Fritsch.

claim 1, Flitsch discloses an apparatus (“contact lens 150”; [0050]; Fig. 1B) comprising:
an angled battery (“battery element 110”; [0049]; Fig. 1B; element 110) comprising a proximal end (annotated Fig. 1A; element P) with a proximal axis (annotated Fig. 1A; element A1) and a distal end (annotated Fig. 1A; element D) with a distal axis (annotated Fig. 1A; element A2), 

wherein the distal axis (A2) is angled at a conforming angle at least 45 degrees from the proximal axis (A1);

    PNG
    media_image3.png
    561
    652
    media_image3.png
    Greyscale


a connector (“physically connected” [0049]; Fig. 1A; element 111) that secures ([0049]) the angled battery (110) to a receiver (“substrate 111”; [0049]; Fig. 1A; element 111) on a 

power contacts (“electrically…connected”; [0049]) that contact to power receptors (“interconnect features 125”; [0049]; Fig. 1A, 1B; element 125) on the wearable monitoring device (105, 120).


Regarding claim 2, Flitsch discloses wherein the angled battery (110) conforms (Fig. 1A, 1B) to an outer surface of the wearable monitoring device (120). 
    PNG
    media_image4.png
    544
    635
    media_image4.png
    Greyscale


Regarding claim 12, Flitsch discloses wherein the angled battery (110) further comprises a transparent shield (“a skirt of contact lens hydrogel 155”; [0050]; Fig. 1B; element 155).

    PNG
    media_image4.png
    544
    635
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2016/0278203A1).

Nakayama discloses all claim limitations of claims 1 and 13 as set forth above. 

claims 4 and 16, Nakayama further discloses wherein the angled battery (2) substantially forms a semi-circle (Fig. 1; elements 2). 

    PNG
    media_image5.png
    616
    816
    media_image5.png
    Greyscale


Nakayama fails to disclose an exact semicircle. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Although the drawings fail to depict an exact semi-circle, it would have been obvious to one of ordinary skill in the art to have employed a semi-circle as a matter of engineering design.

Claims 3, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 20170005504 A1) hereinafter Rho.

Rho discloses all claim limitations of claim 1 and claim 13 as set forth above.

Regarding claims 3, 5, 15 and 17, Rho further discloses wherein the angled battery (3000) substantially forms a circle (Fig. 11). Rho fails to disclose wherein the angled battery is an exact circle, or rectangle. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rho by employing an exact circle or rectangle as a matter of engineering design.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727